 
Exhibit 10.3
 
ESCROW AGREEMENT
 
This Agreement, dated as of October 31, 2008 (this “Agreement”), is entered into
by and among Lihua International, Inc., a Delaware corporation, (the “Company”),
Anslow & Jaclin, LLP (the “Escrow Agent”), Vision Opportunity China LP, a
closed-ended investment company incorporated in Guernsey (“Vision”), and each of
the purchasers as set forth on Exhibit A attached hereto (together with Vision,
each, a “Purchaser” and collectively, the “Purchasers”). The principal address
of each party is set forth on Exhibit A.
 
WITNESSETH:
 
WHEREAS, Magnify Wealth Enterprise Limited, a British Virgin Island company
(“Magnify”), entered into a share exchange agreement with the Company pursuant
to which Magnify transferred all of its ownership interest in Ally Profit
Investments Limited, a limited liability company organized under the laws of the
British Virgin Islands (“Ally Profit”), in exchange for the issuance of shares
of common stock, par value $0.0001 per share (the “Common Stock”) of the Company
(the “Share Exchange Transaction”), and as a result of the Share Exchange
Transaction, Ally Profit became a wholly-owned subsidiary of the Company; and
 
WHEREAS, immediately following the consummation of the Share Exchange
Transaction, the Company made a private offering to the Purchasers (the
“Offering”) for the sale of units, each composed of one share of the Company’s
newly-designated Series A Convertible Preferred Stock and a warrant to purchase
.22 shares of the Company’s Common Stock (the “Offering Securities”) in reliance
upon available exemptions from the registration requirements of the U.S.
Securities Act of 1933, as amended, in an aggregate amount of fifteen million
dollars ($15,000,000) (the “Offering Amount”); and
 
WHEREAS, in connection with the Offering, the Company entered into a Securities
Purchase Agreement, dated as of the date hereof (the “Securities Purchase
Agreement”), by and among the Company and the Purchasers, and certain other
agreements, documents, instruments and certificates necessary to carry out the
purposes thereof (collectively, the “Transaction Documents”).
 
WHEREAS, the Company and the Purchasers desire to deposit all proceeds received
by the Company from the Purchasers for the Offering Securities (the “Escrowed
Funds”) with the Escrow Agent, to be held and disbursed by the Escrow Agent
pursuant to this Agreement; and
 
WHEREAS, the Escrow Agent is willing to hold the Escrowed Funds in escrow in
accordance with, and subject to, the terms and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


--------------------------------------------------------------------------------


 
1. Appointment of Escrow Agent. The Company and each Purchaser hereby appoint
Anslow & Jaclin LLP as escrow agent in accordance with the terms and subject to
the conditions set forth herein and the Escrow Agent hereby accepts such
appointment.
 
2. Delivery of the Escrowed Funds.
 
(a) The Company will direct each Purchaser to deliver their respective share of
the Escrowed Funds to the Escrow Agent as follows:


Bank Address:
Wachovia Bank NA
 
800 West Main Street
 
Freehold, New Jersey 07726



ABA No.: 031201467
SWIFT:
Account: Anslow & Jaclin LLP Escrow Account
Account No.: 2000013292968
Attn: Joseph M Lucosky, Esq.
Reference: Vision-Lihua Financing
 
(b) The Escrowed Funds shall be forwarded to the Escrow Agent by wire transfer,
together with the executed Transaction Documents. The Escrowed Funds to be wired
shall be wired to the account set forth in Section 2(a) above and the executed
Transaction Documents shall be faxed or emailed to the Escrow Agent in
accordance with the information provided on Exhibit A with respect to the Escrow
Agent.
 
(c) Simultaneously with the deposit of each Purchaser’s share of the Escrowed
Funds, each Purchaser shall provide the Escrow Agent with the Transaction
Documents, accompanied by a cover sheet setting forth the name, address and
taxpayer identification number of such Purchaser, wire transfer instructions and
the aggregate principal amount of Offering Securities purchased by such
Purchaser.
 
(d) In the event a wire transfer is received by the Escrow Agent and the Escrow
Agent has not received the executed Transaction Documents, the Escrow Agent
shall notify such Purchaser. If the Escrow Agent does not receive the
Transaction Documents from such Purchaser prior to the close of business on the
day which is the fifth (5th) business day (a day other than a Saturday or Sunday
or other day on which the Escrow Agent is not open for business in the State of
New York) after the day on which the Escrow Agent notified the Purchaser that it
has not received such Purchaser’s executed Transaction Documents, the Escrow
Agent shall return, within five (5) business days after such date, the funds
wired by such Purchaser to the Purchaser by wire transfer in immediately
available funds.
 
3. Escrow Agent to Hold and Disburse Escrowed Funds. The Escrow Agent will hold
and disburse the Escrowed Funds received by it pursuant to the terms of this
Agreement, as follows:

2

--------------------------------------------------------------------------------


 
(a) Simultaneous with the disbursement of the Escrowed Funds to the Company, the
Escrow Agent shall allocate a portion of the Escrowed Funds in the aggregate
amount of Seven Hundred Fifty Thousand Dollars ($750,000) (the “Public Relations
Escrowed Funds”) to be delivered via wire transfer to Loeb & Loeb, LLP, as
escrow agent for the Public Relations Escrowed Funds pursuant to the terms and
conditions of the Investor and Public Relations Escrow Agreement dated as of
even date herewith. Unless otherwise specified herein, the term “Escrowed Funds”
shall include the aggregate amount of the Public Relations Escrowed Funds.
 
(b) At such time that the Offering Amount is deposited all executed Transaction
Documents have been received and upon receipt of joint instructions from the
Company and Vision, in substantially the form of Exhibit B hereto, the Escrow
Agent shall release the Escrowed Funds, in accordance with such disbursement
instructions, provided, however, that One Million Dollars ($1,000,000) of the
Escrowed Funds shall not be released from escrow in accordance with Exhibit B
(the “Held Back Escrow Funds”).
 
The Held Back Escrow Funds shall remain in the escrow account until the Escrow
Agent receives joint written notice from Vision and the Company notifying the
Escrow Agent that the Company has complied with the covenants in Section 3.23
(Registered Capital of Lihua Copper), Section 3.35 (Environmental Authority
Approval for Jiangsu Lihua Copper Industry Co., Ltd.), Section 3.37 (Comply with
Relevant Employment Laws in PRC), Section 3.38 (Construction Works Planning
Permit and Construction Works Execution Permit for Lihua Copper), Section 3.43
(Intellectual Property and Commercial and Trade Secrets), Section 3.44 (Payment
of Stamp Tax), Section 3.45 (Filing of PRC Certificates) and Section 3.46 (Lihua
Copper Pay-Off Loan from Lihua Electron) of the Securities Purchase Agreement
(the “Held Back Release Conditions”) and such joint written notice authorizes
and provides instructions for the release of the Held Back Escrow Funds,
provided, that, such Held Back Release Conditions are satisfactorily completed
prior to ninety (90) days from the date hereof. In the event that all of the
Held Back Release Conditions are not satisfactorily completed by the date which
is ninety (90) days following the date hereof, Vision shall provide the Escrow
Agent with sole written notice authorizing the release of the Held Back Escrow
Funds to be disbursed pro-rata to the Purchasers, as liquidated damages.
 
(c) In the event this Agreement, the Escrowed Funds, or the Escrow Agent, in its
capacity as escrow agent under this Agreement, becomes the subject of
litigation, or if the Escrow Agent determines it is necessary to do so for any
other reason relating to litigation arising out of this Agreement, the Offering
or the Securities Purchase Agreement, each of the Company and the Purchasers
authorizes the Escrow Agent, at its option if not otherwise so required, to
deposit the Escrowed Funds with the clerk of the court in which the litigation
is pending, and thereupon the Escrow Agent shall be relieved and discharged of
any further responsibility with regard thereto to the extent determined by such
court. Each of the Company, and the Purchasers further authorizes the Escrow
Agent, if it receives conflicting claims to any of the Escrowed Funds, is
threatened with litigation, in its capacity as the escrow agent under this
Agreement, or if the Escrow Agent determines it is necessary to do so for any
other reason relating to this Agreement, to interplead all interested parties in
any court of competent jurisdiction and to deposit the Escrowed Funds with the
clerk of that court and thereupon the Escrow Agent shall be relieved and
discharged of any further responsibility hereunder to the parties from which
they were received to the extent determined by such court.

3

--------------------------------------------------------------------------------


 
4. Exculpation and Indemnification of Escrow Agent.
 
(a) The Escrow Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Escrow Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Escrow Agent shall be under no liability to the
other parties hereto or anyone else, by reason of any failure, on the part of
any party hereto or any maker, guarantor, endorser or other signatory of a
document or any other person, to perform such person’s obligations under any
such document. Except for amendments to this Agreement referenced below, and
except for written instructions given to the Escrow Agent by the Purchasers
relating to the Escrowed Funds, the Escrow Agent shall not be obligated to
recognize any agreement between or among any of the Purchasers, notwithstanding
that references thereto may be made herein and the Escrow Agent has knowledge
thereof.
 
(b) The Escrow Agent shall not be liable to the Company, any Purchaser or to
anyone else for any action taken or omitted by it, or any action suffered by it
to be taken or omitted, in good faith and acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Escrow Agent), statement, instrument, report, or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons. The Escrow Agent shall
not be liable for any action taken or omitted by him in good faith and in no
event shall the Escrow Agent be liable or responsible except for the Escrow
Agent’s own gross negligence or willful misconduct. The Escrow Agent shall not
be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.
 
(c) The Escrow Agent shall not be responsible for the sufficiency or accuracy of
the form, or of the execution, validity, value or genuineness of, any document
or property received, held or delivered to it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Escrow Agent be responsible or liable to the
Company, any Purchaser or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Agreement. The
Escrow Agent shall have no responsibility with respect to the use or application
of the Escrowed Funds pursuant to the provisions hereof.
 
(d) The Escrow Agent shall have the right to assume, in the absence of written
notice to the contrary from the proper person or persons, that a fact or an
event, by reason of which an action would or might be taken by the Escrow Agent,
does not exist or has not occurred, without incurring liability to the Company,
any Purchaser or to anyone else for any action taken or omitted to be taken or
omitted, in good faith and in the exercise of its own best judgment, in reliance
upon such assumption.
 
4

--------------------------------------------------------------------------------


 
(e) To the extent that the Escrow Agent becomes liable for the payment of taxes,
including withholding taxes, in respect of income derived from the investment of
the Escrowed Funds, or any payment made hereunder, the Escrow Agent may pay such
taxes; and the Escrow Agent may withhold from any payment of the Escrowed Funds
such amount as the Escrow Agent estimates to be sufficient to provide for the
payment of such taxes not yet paid, and may use the sum withheld for that
purpose. The Escrow Agent shall be indemnified and held harmless against any
liability for taxes and for any penalties in respect of taxes, on such
investment income or payments in the manner provided in Section 4(f).
 
(f) The Escrow Agent will be indemnified and held harmless by the Company from
and against all expenses, including all counsel fees and disbursements, or loss
suffered by the Escrow Agent in connection with any action, suit or proceeding
involving any claim, or in connection with any claim or demand, which in any
way, directly or indirectly, arises out of or relates to this Agreement, the
services of the Escrow Agent hereunder, except for claims relating to gross
negligence or reckless misconduct by the Escrow Agent or breach of this
Agreement by the Escrow Agent, or the monies or other property held by it
hereunder. Promptly, but no later than three (3) business days, after the
receipt by the Escrow Agent of notice of any demand or claim or the commencement
of any action, suit or proceeding, the Escrow Agent shall, if a claim in respect
thereof is to be made by the Escrow Agent against the Company, notify the
Company in writing, but the failure by the Escrow Agent to give such notice
shall not relieve the Company from any liability which it may have to the Escrow
Agent hereunder, unless the failure of the Escrow Agent to give such notice
prejudices or otherwise impairs the Company’s ability to defend any claim,
demand, action, suit or proceeding. Notwithstanding any obligation to make
payments and deliveries hereunder, the Escrow Agent may retain and hold for such
time as it deems necessary such amount of monies or property as it shall
reasonably deem sufficient to indemnify itself for any such loss or expense.
 
(g) For purposes hereof, the terms “expense” or “loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Escrow Agent, and all costs and expenses, including, but not
limited to, counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding.
 
5. Termination of Agreement and Resignation of Escrow Agent.
 
(a) This Agreement shall terminate upon disbursement of all of the Escrowed
Funds, provided that the rights of the Escrow Agent and the obligations of the
Company and the Purchasers under Section 4 shall survive the termination hereof.
Notwithstanding the foregoing, in the event that the Escrow Agent does not
receive any instructions with respect to the disbursement of any Escrowed Funds
by November 7, 2008, this Agreement shall terminate as of such date and all
Escrowed Funds shall be returned to the parties from which they were received
without interest thereon or deduction therefrom within five (5) business days.
 
5

--------------------------------------------------------------------------------


 
(b) The Escrow Agent may resign at any time and be discharged from its duties as
Escrow Agent hereunder by giving the Company and Vision at least ten (10)
business days prior written notice thereof (the “Notice Period”). As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Company and Vision within the Notice Period, turn over to a successor
escrow agent appointed by the Company and Vision all Escrowed Funds (less such
amount as the Escrow Agent is entitled to continue to retain and hold in Escrow
pursuant to Section 4(f) and to retain pursuant to Section 7) upon presentation
of the document appointing the new escrow agent and its acceptance thereof. If
no new agent is so appointed within the Notice Period, the Escrow Agent shall
return the Escrowed Funds to the parties from which they were received without
interest (less such amount as the Escrow Agent is entitled to continue to retain
and hold in escrow pursuant to Section 4(f) and to retain pursuant to Section
7).
 
6. Form of Payments by Escrow Agent.
 
(a) Any payments of the Escrowed Funds or Public Relations Escrowed Funds by the
Escrow Agent pursuant to the terms of this Agreement shall be made by wire
transfer unless directed to be made by check by the Purchasers.
 
(b) All amounts referred to herein are expressed in United States Dollars and
all payments by the Escrow Agent shall be made in such dollars.
 
7. Compensation. Escrow Agent shall be entitled to the following compensation
from the Company:
 
(a) Documentation Fee: The Company shall pay a documentation fee to the Escrow
Agent of $2,000 which shall be payable upon release of the Escrowed Funds or
termination of this Agreement as provided in Section 5 hereof.
 
(b) Fees: The Company shall pay a fee of $500 to the Escrow Agent upon the
deposit of the Escrowed Funds.
 
(c) Interest: The Escrowed Funds shall be held in separate non-interest bearing
escrow accounts.
 
8. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
two (2) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 8), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to addresses or facsimile numbers as applicable set forth on Exhibit A
hereto.
 
6

--------------------------------------------------------------------------------


 
9. Further Assurances. From time to time on and after the date hereof, the
Company, Vision and each of the other Purchasers, if applicable, shall deliver
or cause to be delivered to the Escrow Agent such further documents and
instruments and shall do and cause to be done such further acts as the Escrow
Agent shall reasonably request (it being understood that the Escrow Agent shall
have no obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.
 
10. Consent to Service of Process. The Company and each Purchaser hereby
irrevocably consent to the jurisdiction of the courts of the State of New York
and of any Federal court located in such state in connection with any action,
suit or proceedings arising out of or relating to this Agreement or any action
taken or omitted hereunder, and waives personal service of any summons,
complaint or other process and agrees that the service thereof may be made by
certified or registered mail directed to it at the address listed on Exhibit A
hereto.
 
11. Miscellaneous.
 
(a) This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing such instrument to be
drafted. The terms “hereby,” “hereof,” “hereunder,” and any similar terms, as
used in this Agreement, refer to this Agreement in its entirety and not only to
the particular portion of this Agreement where the term is used. The word
“person” shall mean any natural person, partnership, corporation, government and
any other form of business of legal entity. All words or terms used in this
Agreement, regardless of the number or gender in which they were used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.
 
(b) This Agreement and the rights and obligations hereunder of the Company and
each Purchaser may not be assigned without the consent of the Escrow Agent,
other than by the laws of descent or operation of law. This Agreement and the
rights and obligations hereunder of the Escrow Agent may be assigned by the
Escrow Agent, with the prior consent of the Company. This Agreement shall be
binding upon and inure to the benefit of each party’s respective successors,
heirs and permitted assigns. No other person shall acquire or have any rights
under or by virtue of this Agreement. This Agreement may not be changed orally
or modified, amended or supplemented without an express written agreement
executed by the Escrow Agent, the Company and Vision, which consent shall not be
unreasonably withheld. This Agreement is intended to be for the sole benefit of
the parties hereto and their respective successors, heirs and permitted assigns,
and none of the provisions of this Agreement are intended to be, nor shall they
be construed to be, for the benefit of any third person.
 
7

--------------------------------------------------------------------------------


 
(c) The Escrow Agent shall be entitled to employ such legal counsel and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder. The Escrow Agent
may rely upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor which shall be paid by the Escrow Agent. The Escrow Agent
has acted as legal counsel for one of the Purchasers and may continue to act as
legal counsel for such Purchaser from time to time, notwithstanding its duties
as the Escrow Agent hereunder. The Company and the Purchasers consent to the
Escrow Agent acting in such capacity as legal counsel for one of the Purchasers
and waive any claim that such representation represents a conflict of interest
on the part of the Escrow Agent. The Company and the Purchasers understand that
the Escrow Agent is relying explicitly on the foregoing provision in entering
into this Escrow Agreement.
 
(d) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York. The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any party. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms thereof.
 
12. Execution of Counterparts. This Agreement may be executed in any number of
counterparts, by facsimile or other form of electronic transmission, each of
which shall be deemed to be an original as of those whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more of the counterparts hereof,
individually or taken together, are signed by all parties hereto.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.


ANSLOW & JACLIN LLP
 
By:
/s/ Gregg E. Jaclin
 
Name: Gregg E. Jaclin, Esq.
 
Title: Partner
   
LIHUA INTERNATIONAL, INC.
 
By:
/s/ Zhu Jianhua
 
Name: Zhu Jianhua
 
Title: Chief Executive Officer and
President
   
[PURCHASER]
 
By:
   
Name:
 
Title:


9

--------------------------------------------------------------------------------



EXHIBIT A TO THE
SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------



LIST OF PURCHASERS

10

--------------------------------------------------------------------------------


 
EXHIBIT B
 
DISBURSEMENT REQUEST
 
Reference is made to that certain Escrow Agreement, dated as of October 31,
2008, by and among Lihua International, Inc., a Delaware corporation (the
“Company”), Anslow & Jaclin, LLP (the “Escrow Agent”), Vision Opportunity China
LP, a closed-ended investment company incorporated in Guernsey (“Vision”), and
each of the purchasers as set forth on Exhibit A attached thereto. Pursuant to
the terms of the Escrow Agreement, the Company and Vision hereby request that
the Escrow Agent disburse from the escrow account the Escrowed Funds in the
amount and manner described in the attached Flow of Funds Memorandum.



   
LIHUA INTERNATIONAL, INC.
     
Date: October ___, 2008
 
By: 
   
Name: Jianhua Zhu
   
Title: Chief Executive Officer and President
         
VISION OPPORTUNITY CHINA LP
Date: October ___, 2008_
 
By: ______________________________
   
Name:
   
Title:

 
11

--------------------------------------------------------------------------------


 